Citation Nr: 0105456	
Decision Date: 02/22/01    Archive Date: 03/02/01	

DOCKET NO.  98-08 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from January 1979 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
asthma.  This case was last before the Board in January 2000 
at which time it was remanded for additional evidentiary 
development.  All known records of the veteran's treatment 
for asthma were collected, she and her representative were 
advised of the evidence necessary to substantiate her claim, 
and she was provided a VA examination with specific questions 
directed to the VA physician.  That development is now 
complete and the representative's most recent January 2001 
statement indicates that all appropriate actions on remand 
were taken.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition has been requested or obtained and the duty to 
assist has been fulfilled.

2.  Asthma preexisted service, asthma underwent a permanent 
increase in severity during and subsequent to active military 
service, and all increase in the severity of asthma has been 
clinically attributed to the natural progress of the disease.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1154, 5107(a) (West 1991); 
38 C.F.R. § 3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic.  38 C.F.R. § 3.303(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles, the existence of a 
disability prior to service is established, no additional or 
confirmatory evidence is necessary.  Manifestation of 
symptoms of chronic disease from the date of enlistment or so 
close thereto that the disease could not have originated in 
so short a period will establish preserve existence thereof.  
38 C.F.R. § 3.303(c).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence and determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidence showing careful correlation of all material facts.  
38 C.F.R. § 3.304(b)(1).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where a pre-service disability 
undergoes an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.306.

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. § 5103A.  Further, the 
Secretary shall notify a claimant of the evidence necessary 
to substantiate a claim for benefits.  Id. to be codified at 
38 U.S.C.A. § 5103.


Facts:  The November 1978 physical examination for the 
veteran's initial enlistment completed in Chicago, Illinois, 
noted that the lungs and chest were normal and there was no 
notation regarding preexisting asthma.  In August 1979, the 
veteran presented for a sore throat and was noted to have 
bilateral rhinitis and rhinorrhea.  Thereafter, the veteran 
was transferred overseas to Germany and, in November 1979, 
she complained of difficulty breathing after PT (physical 
training) formation.  This record indicates that the veteran 
informed medical authorities that she had a history of asthma 
for approximately "18 years."  The veteran denied being 
presently on medication but that she had used Primatene in 
the past and that this had helped considerably.  Running and 
exercise in a cold climate usually provoked an attack.  While 
a Standard Form 93, Report of Medical History, ordinarily 
completed by the veteran herself in conjunction with formal 
physical examinations, is not on file for her initial 
November 1978 induction examination, the November 1979 record 
entry indicates that the patient "denied asthma on SF 93."  
The assessment was mild bronchospasm.  Several days later, 
the veteran again reported with complaints of asthma after 
attempting to perform a 2-mile run.  She was provided with 
medication.  In December 1979, the veteran was again seen for 
follow-up and it was again recorded that she had a history of 
asthma "since childhood."  The last asthmatic attack existed 
prior to service at age "19 yrs."  She stated her recruiter 
told her to give a "negative response" (quotes in original) 
on the SF 93 prior to entry on active duty.  She stated she 
had always had difficulty with breathing when running and 
when exposed to climatic changes, especially cold and dust.  
The assessment was asthma and medication was prescribed.  

The veteran was again seen in January 1980 for asthma 
symptoms and she again reported that she had a history of 
asthma for "18 years."  She was requesting a possible cold 
weather field profile.  There are various service medical 
records documenting occasional treatment for asthma symptoms 
throughout the remainder of the veteran's active military 
service.  These symptoms often occurred in conjunction with 
upper respiratory infections or viral syndromes.  The service 
medical records show very little to no presentation for 
treatment of asthma symptoms during the last several years of 
active military service in the early 1990's.  The August 1993 
examination for final separation noted that the lungs and 
chest were normal.  However the veteran did note asthma and 
shortness of breath in the accompanying report of medical 
history.  The veteran separated from military service in 
November 1993 not as a result of or due to a medical 
disability but based upon the request for an overseas 
separation after her marriage to a German national and her 
intent to reside in that country following service 
separation.

The veteran filed her initial claim for VA compensation in 
January 1997.  Private and VA medical records were collected 
for review and the veteran was provided VA medical 
examinations.  Service connection was granted for several 
disabilities unrelated to this appeal but service connection 
for asthma was denied on the basis that it preexisted service 
and was not aggravated during service.  The veteran appealed 
and, in January 2000, the Board remanded the issue of 
entitlement to service connection for additional evidentiary 
development.  That Board remand noted that the veteran had 
previously acknowledged that her asthma did in fact preexist 
service.  It was in essence the veteran's central contention 
that asthma was aggravated, that is, permanently increased in 
severity during active military service.  That was the focus 
of the Board's previous January 2000 remand action.

In June 2000 the veteran was provided with a VA respiratory 
(obstructive, restrictive, and interstitial) examination.  
The veteran's claims folder was available and reviewed as 
were copies of her Phoenix VA Hospital clinic notes.  This 
physician reported that the veteran told him that she had had 
asthma "all her life" (quotes in original).  She did not 
check the asthma history when she entered service, having 
been told by her recruiter not to admit that history.  She 
was never hospitalized as a child but recalled that during 
cold winter weather, she would have attacks and that her 
parents would take her to a doctor where she would usually be 
given a shot (probably Epinephrine).  She was not involved in 
sports during high school but when she entered service and 
began physical training, she noted that even though she could 
always do the running, she was never very fast and could not 
speed up at the end.  She often used Primatene Mist (which 
she had used prior to going into the service) after a run.  

The VA examining physician wrote that the claims folder 
revealed that the veteran was seen soon after entering the 
service with asthma.  He wrote that it appeared from her 
claims folder that most of her clinic visits were early in 
her service career and that there were not as many visits 
during the later part of her career which ended in November 
1993.  The doctor opined that this might be because most of 
her treatment was oral medication, including Quibron, rather 
than the more effective inhaled bronchodilators and she 
continued to buy Primatene over the counter.  She was never 
hospitalized for asthma during service and emergency room 
visits seemed to be more on the basis that the clinics were 
closed when she had some of her episodes of wheezing.  It was 
pointed out that she had never been a smoker.

After she left service, she continued to have asthma and she 
reported much of this as fatigue, not always clearly 
associated with just shortness of breath.  After moving to 
Arizona from Alabama in 1997 she did start to receive VA care 
and was given Albuterol inhalers and Vanceril steroid inhaler 
and found these to be effective.  Her initial pulmonary 
function studies in 1997 showed fairly severe abnormalities 
with an FEV 1 of .783 bronchodilator and 1.1 post 
bronchodilator.  However, studies performed later in December 
1999 showed considerable improvement with corresponding 
values of 1.51 liters and 1.93 liters.  Clinical examination 
in September 1999 was after she was probably on Albuterol and 
Vanceril and examination showed faint expiratory wheezes and 
her asthma was noted as stable.  In November 1999, she 
reported some medication refills but no lung examination was 
provided.  In January 2000, there was an episode of 
difficulty breathing but she had good color and was not using 
accessory muscles of respiration.  She was given an "SVN" 
treatment and a short course of oral Prednisone.  Her status 
currently and probably for the past two years or so is that 
she has days when she is essentially asymptomatic and other 
days when she may be wheezy or short of breath for no reason.  
She states that if she does not take her medicines 
regulatory, she would be short of breath on any strenuous 
activity but on the medications, unless she is having an 
exacerbation for some reason, she has no limitations in her 
physical activities.  She does do some exercising such as 
walking on a treadmill and sometimes has to use an inhaler 
afterwards.  She may become wheezy for no reason but in the 
past it used to be cold weather and now it is equally 
dispersed throughout the year.  On physical examination the 
chest was normal to percussion and the diaphragms moved well.  
There may be very minimal reduction in breath sounds 
throughout the chest and there were no rales or wheezes but 
there was some expiratory rhonchi heard over the anterior 
chest.

The impression from this examination was "asthma (reactive 
airway disease)".  Based upon this examination and review of 
the veteran's claims folder, it was the opinion of this VA 
physician that the veteran underwent a permanent increase in 
severity of her asthma during service.  However, this 
physician also reported that her asthma continued to progress 
after she left military service.  Pulmonary function studies 
in 1997, when she was not on optimal therapy, showed fairly 
severe obstruction but more recent studies in December 1999 
showed that continuous optimal therapy had led to 
considerable improvement.  It was this physician's opinion 
that based upon the veteran's entire history, including her 
long history of childhood asthma, that the increase in 
severity "was and is due to the natural progression of the 
condition."

Analysis:  First, because asthma was not noted or clearly 
identified in the veteran's initial examination for 
enlistment in military service, the presumption of sound 
condition is applicable in this case.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  However, the clinical and lay evidence 
on file clearly and unmistakably demonstrates that the 
veteran's asthma preexisted service.  The service medical 
records, discussed in detail above, clearly document that the 
veteran manifested symptoms of asthma several months after 
her entrance onto active duty and the same records contain 
multiple statements of the veteran that she had a lengthy 
pre-service history of asthma.  The veteran has continued to 
indicate during the pendency of this appeal that she had a 
lengthy history of asthma prior to service and has related 
this to VA physicians on current emanations.  Accordingly, a 
thorough analysis of all evidence on file in this case 
clearly and unmistakably demonstrates that the veteran had 
asthma prior to service so the presumption of sound condition 
is rebutted.

The principal issue presented for consideration is whether 
the veteran's preexisting asthma was aggravated by her 
military service.  The service medical records do show that 
the veteran sought and required periodic treatment for asthma 
symptoms during her military service.  As the veteran has 
alleged, these symptoms are shown to have increased in 
severity in conjunction with exposure to a cold environment 
and in conjunction with physical training associated with 
active military service.  There is little objective evidence 
of the relative degree of asthma disability prior to service 
but it is clear that the veteran had sufficient symptoms 
during service to require medical treatment therefor.  It is 
noteworthy, however, that her symptoms were treated with 
medication during service and the veteran was able to 
complete many years of active duty without requirement for 
any form of a permanent profile limiting certain physical 
activities, and without any form of medical separation or 
retirement.  The central issue of whether asthma was 
aggravated during service was the principal purpose behind 
the Board's January 2000 remand action.

The veteran was provided a VA examination for respiratory 
disorders in June 2000 and the VA physician conducting this 
examination had access to the veteran's claims folder and her 
treatment records with the Phoenix VA Hospital clinic.  This 
physician concluded based upon a careful review of the 
clinical evidence on file that the veteran did indeed have an 
increase in overall severity of symptoms during active 
military service.  However, this physician also concluded 
that the veteran continued to have an increase in overall 
severity of symptoms after service separation.  He pointed 
out that by the time of pulmonary function studies performed 
in 1997, the veteran was shown to have a "fairly severe" 
degree of disability.  After the time of those studies, the 
veteran was provided with what the VA physician referred to 
as more effective bronchodilator therapy and medication which 
was shown to have resulted in a significant improvement in 
pulmonary function studies repeated by VA in December 1999.  

Based upon his longitudinal review of the veteran's entire 
clinical history as well as a current examination, this 
physician concluded that the veteran did undergo a permanent 
increase in severity of her asthma during service and that 
she had continued to have an increase in asthma symptoms 
subsequent to service.  It was his opinion that these 
increases both during and subsequent to service were the 
result of "the natural progression of the condition."  A 
careful review of all reports of examination and other 
clinical evidence on file fails to reveal any contrary 
opinion.  

Accordingly, the Board finds that while there may have been 
an increase in overall asthma symptoms during service, there 
is a specific finding on file that this increase was in fact 
due to the natural progress of the asthma itself.  The 
specific finding made in the June 2000 VA examination 
constitutes clear and unmistakable evidence to rebut the 
presumption of aggravation.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.306.  The veteran is shown to have had a long 
history of asthma both before, during and after service.  
While symptoms related to asthma may have increased in 
severity during service, this increase in severity of 
symptoms continued after the veteran's service separation up 
until the time she was provided more effective medical 
treatment.  With a specific finding that any increase in 
severity of symptoms during service was attributable to the 
natural progress of the disease, an award of service 
connection for asthma on an aggravation theory is not 
warranted.

The Board notes that there was a significant change in the 
law during the pendency of this appeal when the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) on November 9, 
2000.  Among other things, this law eliminates the concept of 
a well-grounded claim and redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed before the date of 
enactment and not yet final as of that date.  As noted above, 
the Board found the veteran's claim to be well grounded in 
its decision of January 2000 and remanded the case for 
additional evidentiary development, to include obtaining all 
pertinent medical records and according the veteran a new 
examination.  All known records of the veteran's treatment 
for asthma were collected, she and her representative were 
advised of the evidence necessary to substantiate her claim, 
and she was provided an examination with specific questions 
directed to the physician.  In short, the RO completed all 
reasonable development given the facts of this case.  Thus, 
the Board concludes that the RO has complied with the duty to 
assist and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for asthma.  Therefore, the claim must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for asthma is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

